COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE                                                            No. 08-18-00214-CV
                                                 §
 DISH NETWORK, LLC AND                                      AN ORIGINAL PROCEEDING
 ECHOSPHERE, LLC,                                §
                                                                    IN MANDAMUS
 RELATORS                                        §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Selena Solis, Judge of the 243rd District Court of El Paso County, Texas and

concludes that Relators’ petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.